Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election without traverse, to prosecute the invention of Group I, claims 7-14 along with the sequence(s) election of SEQ ID NO: 10 (DGA1 gene from Lipomyces starkeyi) as the DNA sequence; and SEQ ID NO: 9 as the encoding polypeptide sequence  in the reply filed on 2/11/21 is acknowledged.  
	Preliminary amendment filed 2/28/19 is acknowledged. As per the amendment Claims 7-25 are present in this application. 
Claims 7-14 along with the sequence(s) election of SEQ ID NO: 10 (DGA1 gene from Lipomyces starkeyi) as the DNA sequence; and SEQ ID NO: 9 are under consideration.
2.	Claims withdrawn:
Claims 15-25 and the non-elected sequences in claims 7-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 2/24/14, is acknowledged.  
4. 					Drawings
The drawings filed on 2/28/19 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Claim 12 requires spacing correction of ‘claim 1 1’ to ‘claim 11’ instead. Claim 12 also require spelling correction of various yeast species.
	Claim 14 recites “Arxula ade iovorans”, appears to be typographical error. Correction may be required. 
Is it “Arxula adeninivorans”? If it is a typo the instant specification may be amended.
35 U.S.C. § 112, first paragraph (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-8 & 10-14 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	Claims 7-8 & 10-14 are drawn to the following genus claims. 
7. (Original) An isolated host cell comprising a heterologous polynucleotide from the group consisting of: a) a nucleic acid molecule comprising a nucleotide sequence set forth in SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, or SEQ ID NO: 18, or a complement thereof, and b) a nucleic acid molecule comprising a nucleotide sequence having at least 80% sequence identity to the nucleotide sequence set forth in SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, or SEQ ID NO: 18, or a complement thereof.  
8. (Original) The isolated host of claim 7, wherein the polynucleotide is selected from the group consisting of a nucleic acid molecule having at least 95% sequence identity to the nucleotide sequence set forth in SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, and SEQ ID NO: 18.  
9. (Original) The isolated host cell of claim 7, wherein the polynucleotide is selected from the group consisting of the nucleotide sequence set forth in SEQ ID NO: 6, SEQ ID NO: 8, and SEQ ID NO: 10.  
10. (Original) The isolated host cell of claim 7, wherein the host cell is yeast or fungi.  
11. (Original) The isolated host cell of claim 10, wherein the host cell is yeast, and said yeast is oleaginous, high-temperature tolerant, or both.  
12. (Original) The isolated host cell of claim 1 1, wherein said yeast is an oleaginous yeast cell, and said oleaginous yeast cell is selected from the group consisting of Rhodosporidium toruloides, Rhodosporidium babjevae, Rhodosporidium paludigenum, Lipomyces siarkeyi, Lipomyces tetrasporus, Lipomyces lipofer, Cryplococcus c rvafus, Cryptococcus albidus, Cryplococcus terreus, Cryplococcus ramirezgomeziantis, Cr ptococcus wieringae, Rhodolorula glminis, Rhodotor la mucilaginosa, Trichosporon ciitanetim, Cunninghamella ec inulata, Mortierella isabellina, Trichosporon fermentans, Cunninghamella japonica, Aurantiochytrium limacinum, R izopiis arrhiziis, Aspergillus terreus, Claviceps purpurea, Leucosporidiella creatinivora, Tremella enchepala, Yarrowia lipolytica, and Prototheca zopfii.  
13. (Original) The isolated host cell of claim 12, wherein the oleaginous yeast cell is Yarrowia lipolytica.  
14. (Original) The isolated host cell of claim 7, wherein the host cell is Arxula ade iovorans or Kluyveromyces marxianus.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of a 8 species of DNA (SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: various microbial sources having the amino acid sequence of SEQ ID NO: 3, SEQ ID NO: 5, SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 11, SEQ ID NO: 13, SEQ ID NO: 15, and SEQ ID NO: 17 used in producing recombinant yeast cells. 
The specification does not contain any disclosure or description of the structure and function of all DNA sequences that are at least 80% or 95% identical to various DNA or the encoding enzyme as no functionality is associated with the claims, or a derivative derived from such a sequence by insertion, deletion or substitution, and encoding a protein which has the biological activity of a diacylglycerol acyl transferase, or biologically active portions thereof or be encoded by a complement of the any of the DNA. The 8 species disclosed from microbial source are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of diacylglycerol acyl transferases with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus. There is no art-recognized correlation between any structure of a diacylglycerol acyl transferase and sequences having varying sequence homology, i.e., 80% SEQ ID Nos.  Those of ordinary skill in the art would not be able to identify without further testing what specific DNA sequences would encode a protein having diacylglycerol acyl transferase activity. Further, only the enzyme activity of the protein, i.e., diacylglycerol acyl transferase is disclosed and no other biological activities are described. No fragments (any size) of the DNA are described to qualify for ‘a complement thereof’.

The host cell claimed includes a genus that can be analyzed at several levels sequentially for the purpose of focusing the issue. First, the disclosure of SEQ ID NO: 10 combined with pre-existing knowledge in the art regarding the genetic code and its redundancies would have put one in possession of the genus of nucleic acids that encode SEQ ID NO: 9 (the encoding protein). With the aid of a computer, one of skill in the art could identify all of the nucleic acid sequences with at least 95% or 80% sequence identity with SEQ ID NO: 10. However, there is no teaching regarding which 5% or 20% of the amino acids can vary from SEQ ID NO: 9 and still result in a protein that retains diacylglycerol acyl transferase activity. Further, there is no disclosed or art-recognized correlation between any structures other than SEQ ID NO: 9 and diacylglycerol acyl transferase activity. An important consideration is that structure is not necessarily a reliable indicator of function. In this example, there is no disclosure relating similarity of structure to conservation of function. General knowledge in the art included the knowledge that some amino acid variations are tolerated without losing a protein’s tertiary structure. The results of amino acid substitutions have been studied so extensively that amino acids are grouped in so-called “exchange groups” of similar properties because substituting within the exchange group is expected to conserve the overall structure. For example, the expectation from replacing leucine with isoleucine would be that the protein would likely retain its tertiary structure. On the other hand, when non-exchange group members are substituted, e.g., proline for tryptophan, the 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  

7.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, lines 5, & 9 recites the phrase ‘a complement thereof’, which is unclear about the size of the complement and may read on ‘a fragment of DNA of any size’. Recite ‘a full complement thereof’ is suggested to overcome this rejection.
Claims 8-14 are included in the rejection for failing to correct the defect present in the base claim(s).
Note:
Claim 17(2) (in case of a rejoinder), recite the phrase ‘a biological-active portion thereof’, which is unclear regarding what other activities are associated with the amino acid sequence other than ‘diacylglycerol acyl transferase activity’ and no fragments of the enzymes are disclosed. Deletion of the phrase is suggested to overcome this rejection.
Claims 2-6 are included in the rejection for failing to correct the defect present in the base claim(s).
8.			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Banas, et al. [US 6,791,008 B1], Meyer et al. (PGPub. 20120058246) and Damude et al.  [WO2009143401-A2].
Banas et al. teaches a method for producing a recombinant yeast cell (use of nucleotide sequences in recombinant yeast; column 2, lines 62-68 to column 3, lines 1-4), the method comprising the steps of a) introducing into a yeast cell a recombinant DNA construct (genetic transformation of an organism with a recombinant nucleic acid sequence; use to nucleotide sequences in recombinant yeast; column 2, lines 62-68 to column 3, lines 1-4; (column 7, lines 3-15) under conditions for increasing lipid production (column 7, lines 3-36; Table 3). Banas et al. do not disclose a nucleic acid molecule having at least 80% sequence identity to the nucleotide sequence set forth in SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO:, 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, or SEQ ID NO: 18, or a complement thereof; and a polypeptide having at least 80% sequence identity to the amino acid sequence set forth in SEQ ID NO: 3, SEQ ID NO: 5, SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 11, SEQ ID NO: 13, SEQ ID NO: 15, or SEQ ID NO: 17, or a biologically-active portion thereof. 
Meyer et al. (PGPub. 20120058246) in example 3 [§0209], for example, teaches Overexpression of Yarrowia lipolytica DGAT1 and DGAT2 Genes in Yarrowia lipolytica Strain Y2224 among other yeast host cells [§0119]. The reference does not specifically teach expression of Applicants’ SEQ ID NO: 10 (from Lipomyces starkeyi) in Yarrowia lipolytica.
Damude et al.  teach the use of a nucleic acid and the encoding protein sequences having 100% identity to Applicants’ SEQ ID NO: 10 and 9, respectively. See the sequence alignments presented below between SEQ ID NO: 10 and 9 and AC Number AXT55473 and AXT554[PN   WO2009143401-A2]. The reference further teaches relates to a novel isolated polynucleotide which comprises a nucleotide sequence encoding a polypeptide having diacylglycerol acyltransferase (DGAT) activity. The DGAT polynucleotide is useful for making a recombinant DNA construct for increasing total fatty acid content of an oilseed. The invention independently claims for a recombinant DNA construct comprising the isolated nucleic acid fragment operably linked to at least one regulatory sequence; a cell comprising in its genome the recombinant DNA construct; a transgenic oilseed comprising the recombinant construct in its genome (See information provided with the sequence alignment). The reference does Lipomyces starkeyi) in Yarrowia lipolytica. 
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Banas, et al. [US 6,791,008 B1], Meyer et al. (PGPub. 20120058246) and Damude et al.  [WO2009143401-A2], before the effective filing of the claimed invention, by modifying the teaching of Banas, for integrating the use of any subsequently disclosed diacylglycerol transferase enzymes within the invention of Banas, including the diacylglycerol transferase enzyme disclosed by Damude et al., by expressing the nucleic acid of SEQ ID NO: 10 [encoding the protein sequence having diacylglycerol acyl transferase activity and 100% identity to Applicants’ SEQ ID NO: 9] in a yeast cell or use the expression system developed by Meyer et al. (PGPub. 20120058246) by expressing diacylglycerol transferase gene in Yarrowia lipolytica, and do so with a reasonably expectation of success. 
One of ordinary skill in the art would have been motivated in view of the importance of lipids in a variety of industrial and nutritional uses and are central to plant membrane function and climatic adaptation (See §0003, Meyer et al. PGPub. 20120058246), for example.    Thus, the claimed invention was within the ordinary skill in the art to make and use at the time was made and was as a whole, prima facie obvious.
Sequence alignment between Applicants’ SEQ ID NO: 10 (DNA) & Accession Numbers AXT55473 and AXT55474 respectively in WO2009143401-A2.

ID   AXT55473 standard; cDNA; 1233 BP.
XX
AC   AXT55473;
XX
DT   30-SEP-2010  (revised)
DT   18-FEB-2010  (first entry)
XX
DE   Lipomyces starkeyi DGAT2 gene sequence, SEQ: 271.
XX
KW   DGAT2 gene; Diacylglycerol O acyltransferase 2; dna cassette;
KW   enzyme production; fatty acid synthesis; gene; plant breeding; plasmid;
KW   recombinant dna; seed oil; ss; strain improvement; transgenic plant.
XX
OS   Lipomyces starkeyi.

FH   Key             Location/Qualifiers
FT   CDS             1..1233
FT                   /*tag=  a
FT                   /product= "Lipomyces starkeyi DGAT2 protein"
XX
CC PN   WO2009143401-A2.
XX
CC PD   26-NOV-2009.
XX
CC PF   22-MAY-2009; 2009WO-US044934.
XX
PR   23-MAY-2008; 2008US-0055585P.
XX
CC PA   (DUPO ) DU PONT DE NEMOURS&CO E I.
XX
CC PI   Damude HG,  Meyer K,  Ripp KG,  Stecca KL;
XX
DR   WPI; 2009-R64896/01.
DR   P-PSDB; AXT55474.
XX
CC PT   New isolated polynucleotide comprising a nucleotide sequence encoding a 
CC PT   polypeptide having diacylglycerol acyltransferase activity, useful for 
CC PT   making recombinant DNA construct for increasing total fatty acid content 
CC PT   of an oilseed.
XX
CC PS   Claim 5; SEQ ID NO 271; 224pp; English.
XX
CC   The present invention relates to a novel isolated polynucleotide which 
CC   comprises a nucleotide sequence encoding a polypeptide having 
CC   diacylglycerol acyltransferase (DGAT) activity. The DGAT polynucleotide 
CC   is useful for making a recombinant DNA construct for increasing total 
CC   fatty acid content of an oilseed. The invention independently claims for:
CC   a recombinant DNA construct comprising the isolated nucleic acid fragment
CC   operably linked to at least one regulatory sequence; a cell comprising in
CC   its genome the recombinant DNA construct; a transgenic oilseed comprising
CC   the recombinant construct in its genome; a method for increasing the 
CC   total fatty acid content of an oilseed comprising transforming at least 
CC   one oilseed cell with the recombinant construct, selecting the 
CC   transformed oilseed cell(s) of transforming step having an increased 
CC   total fatty acid content when compared to the total fatty acid content of
CC   a non-transgenic, null segregant oilseed; a product and/or a by-product 
CC   obtained from the transgenic oilseed; and progeny plants obtained from 
CC   the transgenic oilseeds. The present sequence represents one such 
CC   polynucleotide sequence of the invention which comprises a nucleotide 
CC   sequence encoding a polypeptide having diacylglycerol acyltransferase 
CC   (DGAT) activity.
CC   
CC   Revised record issued on 30-SEP-2010 : Inclusion of previously omitted 

XX
SQ   Sequence 1233 BP; 273 A; 309 C; 333 G; 318 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 1233;  DB 38;  Length 1233;
  Best Local Similarity   100.0%;  
  Matches 1233;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAGTGAGAAGGCAGAGATCGAGGTTCCGCCGCAAAAATCGACATTCCCTCGCAGTGTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAGTGAGAAGGCAGAGATCGAGGTTCCGCCGCAAAAATCGACATTCCCTCGCAGTGTG 60

Qy         61 CACTTCGCTCCACTTCATATTCCACTGGAGAGACGCCTACAGACTTTGGCAGTCTTATTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CACTTCGCTCCACTTCATATTCCACTGGAGAGACGCCTACAGACTTTGGCAGTCTTATTC 120

Qy        121 CACACTGTCGCGCTACCATACTGCATCGGTCTGTTCTTTCTCATGCTCGCGTTCCCTCCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CACACTGTCGCGCTACCATACTGCATCGGTCTGTTCTTTCTCATGCTCGCGTTCCCTCCT 180

Qy        181 TTTTGGCCATTATTGGTAATGTATGTCATATACGCATACGGGTTCGACCACTCGAGCTCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTTTGGCCATTATTGGTAATGTATGTCATATACGCATACGGGTTCGACCACTCGAGCTCG 240

Qy        241 AACGGAGAGATCTCCCGCCGGCGATCGCCGCTGTTTCGAAGACTCCCGTTGTTCAGGCTG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AACGGAGAGATCTCCCGCCGGCGATCGCCGCTGTTTCGAAGACTCCCGTTGTTCAGGCTG 300

Qy        301 TATTGTGATTACTTCCCCATCCACATTCACCGGGAGGTTCCGCTCGAGCCGACGTTTCCT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TATTGTGATTACTTCCCCATCCACATTCACCGGGAGGTTCCGCTCGAGCCGACGTTTCCT 360

Qy        361 GGTCGCCTTCGCGAACCGAGTGGCCTTGTCGAGCGGTGGATTGCGAAGATGTTCGGCGTG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGTCGCCTTCGCGAACCGAGTGGCCTTGTCGAGCGGTGGATTGCGAAGATGTTCGGCGTG 420

Qy        421 CAGGACGCTGTTGTCGAGGGAAATGAATCTGACGTTAAGGCCACGGCCAACGGCAATGGG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CAGGACGCTGTTGTCGAGGGAAATGAATCTGACGTTAAGGCCACGGCCAACGGCAATGGG 480

Qy        481 ACGACGAAAGAAATCGGACCGACGTATGTTTTCGGCTATCATCCGCATGGAATTGTTAGC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ACGACGAAAGAAATCGGACCGACGTATGTTTTCGGCTATCATCCGCATGGAATTGTTAGC 540

Qy        541 TTGGGTGCGTTTGGTGCTATTGGTACGGAAGGCGCTGGATGGGAGAAGCTCTTTCCTGGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TTGGGTGCGTTTGGTGCTATTGGTACGGAAGGCGCTGGATGGGAGAAGCTCTTTCCTGGG 600

Qy        601 ATCCCGGTGTCACTGCTGACTCTCGAAACAAATTTCAGCCTTCCATTTTACAGAGAGTAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ATCCCGGTGTCACTGCTGACTCTCGAAACAAATTTCAGCCTTCCATTTTACAGAGAGTAT 660

Qy        661 TTGCTGTCACTTGGGATTGCTTCAGTATCTCGACGGTCTTGTACCAATCTCCTCAAACAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TTGCTGTCACTTGGGATTGCTTCAGTATCTCGACGGTCTTGTACCAATCTCCTCAAACAC 720

Qy        721 GACCAATCCATCTGCATCGTTATCGGCGGCGCCCAAGAGTCGCTCTTAGCGGAACCAGGC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GACCAATCCATCTGCATCGTTATCGGCGGCGCCCAAGAGTCGCTCTTAGCGGAACCAGGC 780

Qy        781 ACTCTAGATCTGATCCTCGTTAAACGTCGCGGTTTTGTCAAACTTGCAATGTCAACGGCG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ACTCTAGATCTGATCCTCGTTAAACGTCGCGGTTTTGTCAAACTTGCAATGTCAACGGCG 840

Qy        841 CGGGTATCTGACCAACCGATTTGTCTTGTTCCGATCCTCAGTTTCGGCGAGAACGACGTG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CGGGTATCTGACCAACCGATTTGTCTTGTTCCGATCCTCAGTTTCGGCGAGAACGACGTG 900


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 TACGACCAAGTCCGCGGGGACCGATCGTCGAAGTTGTATAAGATCCAGACTTTTATCAAG 960

Qy        961 AAAGCGGCCGGGTTTACGCTACCATTGATGTATGCGCGCGGTATATTTAATTACGACTTT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 AAAGCGGCCGGGTTTACGCTACCATTGATGTATGCGCGCGGTATATTTAATTACGACTTT 1020

Qy       1021 GGGCTGATGCCGTACCGCAGGCAAATGACGCTCGTGGTCGGCAAGCCGATTGCAGTGCCG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 GGGCTGATGCCGTACCGCAGGCAAATGACGCTCGTGGTCGGCAAGCCGATTGCAGTGCCG 1080

Qy       1081 TACGTGGCCCAGCCTACGGAGGCTGAAATCGAAGTGTATCACAAGCAGTACATGGATGAA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 TACGTGGCCCAGCCTACGGAGGCTGAAATCGAAGTGTATCACAAGCAGTACATGGATGAA 1140

Qy       1141 TTGAGGAGGTTATGGGACACGTATAAGGACGACTATTTTGTAGACCACAAGGGCAAGGGG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 TTGAGGAGGTTATGGGACACGTATAAGGACGACTATTTTGTAGACCACAAGGGCAAGGGG 1200

Qy       1201 GTCAAGAATTCCGAGATGCGTTTTGTGGAGTAA 1233
              |||||||||||||||||||||||||||||||||
Db       1201 GTCAAGAATTCCGAGATGCGTTTTGTGGAGTAA 1233




Sequence alignment between Applicants’ SEQ ID NO: 9 (protein) & AC Number AXT55474 [PN   WO2009143401-A2]

AXT55474
ID   AXT55474 standard; protein; 410 AA.
XX
AC   AXT55474;
XX
DT   18-FEB-2010  (first entry)
XX
DE   Lipomyces starkeyi DGAT2 protein, SEQ: 272.
XX
KW   DGAT2; Diacylglycerol O acyltransferase 2; dna cassette;
KW   enzyme production; fatty acid synthesis; plant breeding; recombinant dna;
KW   seed oil; strain improvement; transgenic plant.
XX
OS   Lipomyces starkeyi.
XX
CC PN   WO2009143401-A2.
XX
CC PD   26-NOV-2009.
XX
CC PF   22-MAY-2009; 2009WO-US044934.
XX
PR   23-MAY-2008; 2008US-0055585P.
XX
CC PA   (DUPO ) DU PONT DE NEMOURS&CO E I.
XX

XX
DR   WPI; 2009-R64896/01.
DR   N-PSDB; AXT55473.
XX
CC PT   New isolated polynucleotide comprising a nucleotide sequence encoding a 
CC PT   polypeptide having diacylglycerol acyltransferase activity, useful for 
CC PT   making recombinant DNA construct for increasing total fatty acid content 
CC PT   of an oilseed.
XX
CC PS   Claim 2; SEQ ID NO 272; 224pp; English.
XX
CC   The present invention relates to a novel isolated polynucleotide which 
CC   comprises a nucleotide sequence encoding a polypeptide having 
CC   diacylglycerol acyltransferase (DGAT) activity. The DGAT polynucleotide 
CC   is useful for making a recombinant DNA construct for increasing total 
CC   fatty acid content of an oilseed. The invention independently claims for:
CC   a recombinant DNA construct comprising the isolated nucleic acid fragment
CC   operably linked to at least one regulatory sequence; a cell comprising in
CC   its genome the recombinant DNA construct; a transgenic oilseed comprising
CC   the recombinant construct in its genome; a method for increasing the 
CC   total fatty acid content of an oilseed comprising transforming at least 
CC   one oilseed cell with the recombinant construct, selecting the 
CC   transformed oilseed cell(s) of transforming step having an increased 
CC   total fatty acid content when compared to the total fatty acid content of
CC   a non-transgenic, null segregant oilseed; a product and/or a by-product 
CC   obtained from the transgenic oilseed; and progeny plants obtained from 
CC   the transgenic oilseeds. The present sequence represents one such 
CC   polypeptide having diacylglycerol acyltransferase (DGAT) activity.
XX
SQ   Sequence 410 AA;

  Query Match             100.0%;  Score 2159;  DB 15;  Length 410;
  Best Local Similarity   100.0%;  
  Matches  410;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSEKAEIEVPPQKSTFPRSVHFAPLHIPLERRLQTLAVLFHTVALPYCIGLFFLMLAFPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSEKAEIEVPPQKSTFPRSVHFAPLHIPLERRLQTLAVLFHTVALPYCIGLFFLMLAFPP 60

Qy         61 FWPLLVMYVIYAYGFDHSSSNGEISRRRSPLFRRLPLFRLYCDYFPIHIHREVPLEPTFP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FWPLLVMYVIYAYGFDHSSSNGEISRRRSPLFRRLPLFRLYCDYFPIHIHREVPLEPTFP 120

Qy        121 GRLREPSGLVERWIAKMFGVQDAVVEGNESDVKATANGNGTTKEIGPTYVFGYHPHGIVS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GRLREPSGLVERWIAKMFGVQDAVVEGNESDVKATANGNGTTKEIGPTYVFGYHPHGIVS 180

Qy        181 LGAFGAIGTEGAGWEKLFPGIPVSLLTLETNFSLPFYREYLLSLGIASVSRRSCTNLLKH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LGAFGAIGTEGAGWEKLFPGIPVSLLTLETNFSLPFYREYLLSLGIASVSRRSCTNLLKH 240

Qy        241 DQSICIVIGGAQESLLAEPGTLDLILVKRRGFVKLAMSTARVSDQPICLVPILSFGENDV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DQSICIVIGGAQESLLAEPGTLDLILVKRRGFVKLAMSTARVSDQPICLVPILSFGENDV 300

Qy        301 YDQVRGDRSSKLYKIQTFIKKAAGFTLPLMYARGIFNYDFGLMPYRRQMTLVVGKPIAVP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YDQVRGDRSSKLYKIQTFIKKAAGFTLPLMYARGIFNYDFGLMPYRRQMTLVVGKPIAVP 360

Qy        361 YVAQPTEAEIEVYHKQYMDELRRLWDTYKDDYFVDHKGKGVKNSEMRFVE 410
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YVAQPTEAEIEVYHKQYMDELRRLWDTYKDDYFVDHKGKGVKNSEMRFVE 410

9.	No claim is allowed. 
10.	Information Disclosure Statements filed 2/28/19 & 2/28/19 are acknowledged. Signed copies of the IDS(s) are provided with this Office Action. US Patent 10260052 was previously allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940